Title: To James Madison from Jonathan Edwards Robinson, 27 June 1816
From: Robinson, Jonathan Edwards
To: Madison, James


        
          D, Sir,
          New York June 27t. 1816
        
        Having been made personally acquainted with your Excellency through the medium of my Hond. Father, Jonathan Robinson of Vermont, I take the liberty of mentioning to you the death of the Honr. John Smith Marshal for this State, whose loss must be sensibly felt by his family & friends.
        As this event has vacated the office of Marshal, I beg you Sir, to consider me as a Candidate for that office, and that you would, suspend any appointment, till I can forward recommendations, which, I flatter myself, will be, in your opinion, perfectly satisfactory. Accept Sir, the high respect & esteem of Your humble Servant
        
          Jona. E. Robinson
        
      